                                          Case 5:19-cv-03316-LHK Document 59 Filed 04/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                        UNITED STATES DISTRICT COURT
                                   9

                                  10                                   NORTHERN DISTRICT OF CALIFORNIA

                                  11                                           SAN JOSE DIVISION

                                  12
Northern District of California
 United States District Court




                                         MORGAN MCSHAN,                                       Case No. 19-cv-03316-LHK
                                  13
                                                          Plaintiff,                          ORDER GRANTING MOTION FOR
                                  14                                                          FINAL APPROVAL OF CLASS
                                                   v.                                         ACTION SETTLEMENT
                                  15
                                         HOTEL VALENCIA CORPORATION,                          Re: Dkt. No. 54
                                  16

                                  17                       Defendant.

                                  18

                                  19          Before the Court is Plaintiffs’ motion for final approval of class action settlement

                                  20   (“Settlement”). ECF No. 54. On December 7, 2020, the Court preliminarily approved the

                                  21   Settlement, ECF No. 53 (“Preliminary Approval Order”). On April 8, 2021, the Court held a

                                  22   hearing to consider final approval of the Settlement. Having considered all the briefing, the

                                  23   arguments of counsel, the relevant law, and the record in this case, the Court hereby GRANTS the

                                  24   parties’ motion for final approval of the Settlement and makes determinations as follows:

                                  25          1.        Federal Rule of Civil Procedure 23(c)(2)(B) requires that the settling parties

                                  26   provide class members with “the best notice that is practicable under the circumstances, including

                                  27                                                      1
                                       Case No. 19-CV-03316-LHK
                                  28   ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                           Case 5:19-cv-03316-LHK Document 59 Filed 04/09/21 Page 2 of 3




                                   1
                                       individual notice to all members who can be identified through reasonable effort. The notice must
                                   2
                                       clearly and concisely state in plain, easily understood language: (i) the nature of the action; (ii) the
                                   3
                                       definition of the class certified; (iii) the class claims, issues, or defenses; (iv) that a class member
                                   4
                                       may enter an appearance through an attorney if the member so desires; (v) that the court will
                                   5
                                       exclude from the class any member who requests exclusion; (vi) the time and manner for
                                   6
                                       requesting exclusion; and (vii) the binding effect of a class judgment on members under Rule
                                   7
                                       23(c)(3).” The Court finds that the notice program, which was direct notice to all class members
                                   8
                                       via U.S. Mail, has been implemented in compliance with this Court’s Preliminary Approval Order
                                   9
                                       and complies with Rule 23(c)(2)(B).
                                  10
                                               2.      On December 7, 2020, this Court issued a Preliminary Approval Order
                                  11
                                       preliminarily approving the Settlement and finding that the proposed Settlement Class meets the
                                  12
Northern District of California




                                       requirements of Rule 23 for the purposes of settlement. ECF No. 53. The Settlement Class is
 United States District Court




                                  13
                                       defined as “All current and former non-exempt employees who worked at any time for Defendant
                                  14
                                       in California from April 10, 2015 through December 9, 2019 excluding any such individuals who
                                  15
                                       opt out of this Settlement.” The Court finds that the Settlement Class meets the Rule 23
                                  16
                                       requirements and certifies the Settlement Class.
                                  17
                                               3.      The Court further finds that the terms of the Settlement are fair, reasonable and
                                  18
                                       adequate to the Settlement Class and to each Settlement Class Member. As of the filing of the
                                  19
                                       motion for final approval, there were no objections and only one opt out. ECF No. 54 at 19.
                                  20
                                       Settlement Class Members who did not timely submit opt out forms will be bound by the
                                  21
                                       Settlement.
                                  22
                                               4.      The Court finds that the distribution plan is fair, adequate, and reasonable. Here,
                                  23
                                       the amount of payments to each participating Settlement Class Member will be calculated based
                                  24
                                       on each Settlement Class Member’s share of the Net Settlement Fund, as determined by the
                                  25
                                       number of compensable pay periods worked by each Settlement Class Member during the class
                                  26

                                  27                                                       2
                                       Case No. 19-CV-03316-LHK
                                  28   ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:19-cv-03316-LHK Document 59 Filed 04/09/21 Page 3 of 3




                                   1
                                       period. If a Settlement Class Member does not cash his or her settlement check within 180 days,
                                   2
                                       the uncashed funds will be transmitted in accordance with California Code of Civil Procedure
                                   3
                                       § 384(b) to Legal Aid at Work in San Francisco, CA.
                                   4
                                              5.      The Court finds that the settlement administrator’s fees are fair and reasonable.
                                   5
                                              6.      The Settlement is ordered finally approved. All terms and provisions of the
                                   6
                                       Settlement should be and hereby are ordered to be consummated.
                                   7
                                              7.      Without affecting the finality of this order in any way, the Court retains jurisdiction
                                   8
                                       of all matters relating to the interpretation, administration, implementation, effectuation and
                                   9
                                       enforcement of this order and the Settlement.
                                  10
                                       IT IS SO ORDERED.
                                  11

                                  12
Northern District of California




                                       Date: April 9, 2021
 United States District Court




                                  13
                                                                                        ______________________________________
                                  14                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                                                     3
                                       Case No. 19-CV-03316-LHK
                                  28   ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
